FILED
                           NOT FOR PUBLICATION
                                                                              NOV 21 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


CHOICE HOTELS INTERNATIONAL,                     No.   14-17354
INC.,
                                                 D.C. No. 3:13-mc-80275-WHA
              Plaintiff-Appellant,

 v.                                              MEMORANDUM*

PENTA HOSPITALITY, LLC and
TARUN S. PATEL,

              Defendants-Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                     William Alsup, District Judge, Presiding

                          Submitted November 14, 2016**
                             San Francisco, California

Before: GOULD, CLIFTON, and WATFORD, Circuit Judges.

      The district court’s order denying the plaintiff an extension of time within

which to file post-judgment motions and closing the case file is vacated.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                            Page 2 of 3
       The district court did not explain why it was strictly enforcing the October

30, 2014, filing deadline, and we cannot infer any reasons from the record to

support such strict enforcement. See Ahanchian v. Xenon Pictures, Inc., 624 F.3d

1253, 1258 (9th Cir. 2010) (denial of a time extension is an abuse of discretion if it

is “without support in inferences that may be drawn from the record”). The district

court originally set the October 30 deadline for “[a]ll motions for assigning or

charging orders” in light of a post-judgment examination scheduled for October

27. The plaintiff asserts that it could not file such motions without obtaining

information from the defendant, Tarun Patel, and his business entity, Pracrea Inc.,

at the post-judgment examination, which the district court had ordered Patel and

Pracrea Inc. to attend. After they failed to attend, it was apparent that the

examination would need to be rescheduled and that the filing deadline would

therefore need to be reset to a later date following the rescheduled examination.

Thus, we cannot infer any plausible reason for insisting on the October 30 deadline

or for severely enforcing it against an otherwise diligent judgment creditor by

closing the case file.

       Motions for time extensions should be granted when there is good cause,

construed broadly, and no showing of bad faith or prejudice to the nonmoving

party. Id. at 1259. Here, the district court denied the plaintiff’s request for a time
                                                                           Page 3 of 3
extension solely for lack of good cause. However, the district court abused its

discretion by summarily rejecting the plaintiff’s explanation that it was moving for

an extension due to the fact that Patel and Pracrea Inc. had failed to appear at the

scheduled examination. There is no indication that the plaintiff’s request was in

bad faith, and an extension would not unduly prejudice the absent defendant

because it was his own failure to appear at the examination that gave rise to the

need to reschedule the examination and reset the deadline in the first place.

      VACATED and REMANDED.